DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
Given the large number of references submitted with the Information Disclosure Statements in this case, without citation to relevant portions or explanation of relevance to the present claims, only a cursory consideration has been afforded to this disclosure.
Claim Construction
Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed by a method claim, or by claim language that does not limit an apparatus claim to a particular structure. However, examples of claim language, although not exhaustive, that may raise a question as to the limiting effect of the language in a claim are:  (A) “adapted to” or “adapted for” clauses; (B) “wherein” clauses; and (C) “whereby” clauses. M.P.E.P. 2111.04.  Other examples are where the claim passively indicates that a function is performed or a structure is used without requiring that the function or structure is a limitation on the claim itself.  The clause may be given some weight to the extent it provides "meaning and purpose” to the claimed invention but not when “it simply expresses the intended result” of the invention.  In Hoffer v. Microsoft Corp., 405 F.3d 1326, 1329, 74 USPQ2d 1481, 1483 (Fed. Cir. 2005).  Further, during prosecution, claim language that may or may not be limiting should be considered non-limiting under the standard of the broadest reasonable 
This paragraph resolves the level of ordinary skill in the pertinent art.  Present claims are in the field of video recording and transmission, and they reference the following without elaborating on the underlying structures or methodology: “wherein the electronic doorbell is configurable to send a wireless communication request to a mobile application loaded on the remote computing device … when the mobile application is opened on the remote computing device the electronic doorbell exits the camera sleep mode …”.  Thus, in order to comply with the enablement and definiteness requirements under 35 US.C. 112, a person of ordinary skill in this art is expected to know the structures and methodology underlying these and related elements as well as equivalents, variants, and applications of these elements in the field.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 7746223 to Howarter (“Howarter”) cited in and IDS in view of US 20070025712 to Jezierski (“Jezierski”).
Regarding Claim 1:  “A doorbell system, comprising:
an electronic doorbell comprising a camera and  (“A wireless camera may communicate with the doorbell for recording security” Howarter, Column 1, lines 56-57.
a speaker, … the speaker is configurable to emit sound (“the doorbell 308 may include a speaker 314”  Howarter, Column 7, lines 53-55.)
a microphone, and a motion detector coupled to an outer housing … the microphone is configurable to detect sound, and the motion detector is configurable to detect motion,  (“The wireless camera may be constantly monitoring, or may monitor or record based on motion sensors, sounds 
a button,  (See pushing a doorbell 114 in Howarter, Column 3 lines 21-23 and Column 4, lines 20-21.)
wherein the camera is configurable to capture images, (“Security content may include still pictures, video, video clips, streaming video, or other feeds, as viewed, recorded, or streamed by the wireless cameras or wired cameras.”  Howarter, Column 2 lines 33-35.)
the button is configurable to enable a visitor to sound an electronic chime, (“The set top box 103 may also be 25 configured to sound a special alert or to have the television 102 emit a specialized sound or signal indicating that live security content is or has been received.” Howarter, Column 4, lines 20-27.  Also see “a doorbell” in Howarter, Column 2, lines 37-40.)
wherein the electronic doorbell is configured to enter a camera sleep mode whereby the camera does not capture images; and  (“The wireless camera may be constantly monitoring, or may monitor or record based on motion sensors, sounds, a doorbell, …” and thus have a non-recording mode.  Howarter, Column 2, lines 37-40 and Column 10, line 65 – Column 11, line 1.)
a remote computing device communicatively coupled to the electronic doorbell is configurable to send a wireless communication request to a mobile application loaded on the remote computing device,”  
Where Howarter does not explicitly teach an embodiment of “wherein the electronic doorbell is configurable to enter a camera sleep mode whereby the camera does not capture images … [and when the mobile application is opened on the remote computing device, by a user of the doorbell system,] the electronic doorbell is configurable to exit the camera sleep mode and enter a camera live view mode whereby the camera captures a first image” as may be directed to a camera and transmitter being activated by a user, and alternately in a state of sleep (not activated and not powered off) when not activated.  Note that Howarter teaches that the camera can be activated in Column 3, line 67, and set top box can be powered on (exit sleep mode) to display security content when the door bell is pushed in Column 2, lines 20-21.
However, there is nothing unusual about a camera being powered down when it is not used, and powered up when it is used, such as in a live viewing.
Jezierski teaches the above embodiment in the context of a “video monitoring system for monitoring a remote location”:  “The system provides a sleep mode, where the camera 18 and lights are not on all the time, only when needed to conserve battery power.”  Jezierski, Paragraph 6.  
In a more pertinent embodiment:  “The user activates power button 22 on transmitter 20. Transmitter 20 then sends a radio frequency signal Sl to instantaneous remote camera system 30 as shown in FIG. 1. Instantaneous remote camera system 30 goes from low power-sleep mode to transmit power-on mode and transmits an instantaneous analog image to RF receiver 40 as shown in FIG. 1. RF receiver 40 sends the visual and sound signal to television or other monitor 50 for viewing by the user,” thus activating the “live view mode.” “When the user releases power button 22, the RF transmission stops when timer 112 times out and remote camera system 30 goes from transmit power-on mode to low power, sleep mode and the image stops. Thus a user could push and release button 22 to receive a brief view …”  Jezierski, Paragraph 27.  
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to supplement the teachings of Howarter to have the electronic doorbell configurable to enter a camera sleep mode whereby the camera does not capture images (but is not powered off) when it is not activated as taught in Jezierski, in order to “conserve battery power” and to “give the user a brief energy conserving look”.  See Jezierski, Paragraphs 6 and 27.  
Regarding Claim 2:  “The system of Claim 1, wherein the electronic doorbell is in the camera sleep mode when the electronic doorbell sends the wireless communication request to the mobile application, and when the mobile application is opened on the remote computing device, by a user of the doorbell system, the electronic doorbell is configurable to exit the camera sleep mode and enter a camera live view mode whereby the camera captures a first image.”  (Under the broadest reasonable interpretation consistent with the instant specification and ordinary skill in the art, this claim indicates a capability to stream live video to an available may be automatically displayed … or may monitor or record based on motion sensors, sounds, a doorbell, events, sensors, or other presence detection devices. … or may be viewed at the option of the viewer. … Alternatively, an alert may be generated …”  Howarter, Column 2, lines 29-46.  And prior art teaches the alternative embodiment:  “For example, the pop-up box may be a small box with the caption "motion detected on camera 4 in the back yard." … The pop-up box may be used to provide a security content display and capture system similar to voicemail in which captured or live security content may be selected and viewed based on a user request.”  Howarter, Column 4, lines 32-45.)
Regarding Claim 3:  “The system of Claim 1, wherein the remote computing device comprises at least one of a smartphone and a tablet, and wherein the first image is visually displayed via the mobile application.”  (“The security content may be automatically displayed by the cell phone, a computer with an Internet connection,”  Howarter, Column 2, lines 40-42.)
Regarding Claim 4:  “The system of Claim 3, wherein in the camera live mode the camera captures a first video comprising the first image.
Regarding Claim 5:  “The system of Claim 1, wherein the camera live view mode consumes more power than the camera sleep mode.”  (Note that it is well established and at least obvious in the art of video recording and electronics in general, that a camera consumes more power when it records data than when it does not.  See embodiments Howarter, Column 2, lines 37-40 and Column 10, line 65 – Column 11, line 1.  Also see power conservation by reducing recorded data in Jezierski, Paragraphs 6 and 27, and statement of motivation in Claim 1.)
Regarding Claim 6:  “The system of Claim 1, 
wherein the wireless communication request is a first wireless communication request, wherein the electronic doorbell is configurable to send a second  wireless communication request to the mobile application, and wherein the second wireless communication request is sent at a predetermined time interval after the first wireless  communication request is sent,”  (“Alternatively, an alert may be generated [first communication] before the security content is displayed [later second communication] to inform the user that security content is forthcoming or may be viewed at the option of the viewer.”  Howarter, Column 2, lines 29-46.  Also note an embodiment: “When activated the receiver decoder circuit checks for the presence of activation signal Sl. If the activation signal Sl is present then the receiver decoder circuit 122 sends a trigger signal S3 that activates the second timer 112 that in turn closes switch 130 to apply camera power 132 to remote camera system 30”  Jezierski, Paragraph 18.)
Regarding Claim 7:  “The system of Claim 6, wherein the first wireless communication request and the second wireless communication request are sent via a server that is communicatively coupled to both the remote computing device and the electronic doorbell.”  Howarter, Column 5, lines 30-33.)
Regarding Claim 8:  “The system of Claim 6, wherein the predetermined time interval is 15 seconds.”  (“The timer circuit 110 counts a preset amount of time, typically in the range of a few seconds”  Jezierski, Column 18.  See statement of motivation in Claim 1.  The notion that “a few seconds” of the prior art could be substituted for “15 seconds” of the claim, or any other interval corresponding to a few seconds does not change the structure or operation of the system, that is the example produces predictable operating results.  Thus substitution of limitations from general and specific time intervals produces predictable results and thus obvious under KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 415, 82 USPQ2d 1385 (2007). )
Regarding Claim 9:  “The system of Claim 1, wherein the electronic doorbell is configured to re-enter the camera sleep mode at least partially in response to the mobile application being closed on the remote computing device.”  (“the display 316 may also be integrated with the front door camera for recording images directly from the doorbell 316 and image recognition” and “The wireless user 310 may push a button on the cell phone 312 or otherwise send a signal that unlocks the door 306” thus partially initiating an end to the activated camera session.  Howarter, Column 8, lines 7-16 and 55-58.  Similarly note:  “When the user releases power button 22, the RF transmission stops when timer 112 times out and remote camera system 30 goes 
Regarding Claim 10:  “The system of Claim 1, 
wherein the electronic doorbell is configured to attach to a building and (“Business security systems are often hardwired or may require installation during construction of the building. In many cases, security systems are not an easy add-on to a home.” Howarter, Column 1, lines 13-16 and Figs. 1 and 3.)
the electronic doorbell is configured to be powered by a battery power source.”  (“Alternatively, the doorbell 308 may be a battery powered”  Howarter, Column 7, lines 40-41.)
Regarding Claim 11:  “The system of Claim 1, wherein the electronic doorbell is configured to attach to a building and the electronic doorbell is configured to be electrically coupled, via electrical wires, to a building power source whereby the electronic doorbell receives power from the building power source.”  (“The doorbell 308 may be hardwired to power”  Howarter, Column 7, lines 38-39.)
Claim 12:  “A doorbell system” is rejected for reasons stated for Claim 1, and because prior art teaches:  “a remote sensor communicatively coupled to the electronic doorbell and remotely located  with respect to the electronic doorbell, wherein the remote sensor comprises at least one of a motion sensor and a microphone configurable to detect an indication, and in response to the remote sensor detecting the indication the electronic doorbell exits the camera sleep mode and enters a camera live view mode whereby the camera captures a first image.”  (“The wireless camera may be constantly monitoring, or may monitor or record 
Regarding Claim 13:  “The system of Claim 12, wherein when the remote sensor comprises the motion sensor, the motion sensor is configurable to detect a motion and the indication comprises the motion.”  (“The wireless camera may be constantly monitoring, or may monitor or record based on motion sensors, sounds, a doorbell, …” and thus have a non-recording mode.  Howarter, Column 2, lines 37-40 and Column 10, line 65 – Column 11, line 1.)
Regarding Claim 14:  “The system of Claim 13, wherein the motion comprises a predetermined motion.”  (“For example, if the front door camera 304 detects a prowler [predetermined motion], the motion sensor of the front door camera 304 automatically transmits a video clip of the prowler”  Howarter, Column 8, lines 61-67.)
Regarding Claim 15:  “The system of Claim 12, wherein when the remote sensor comprises the microphone, the microphone is configurable to detect a sound and the indication comprises the sound.
Regarding Claim 16:  “The system of Claim 15, wherein the sound comprises a predetermined sound.”  (“use voice recognition to determine the identity of the individual pressing the doorbell 308.”  Howarter, Column 7, lines 59-61.)
Regarding Claim 17:  “The system of Claim 12, further compnsmg a remote computing device communicatively coupled to the electronic doorbell, wherein the remote computing device is configurable to display the first image when the electronic doorbell is in the camera live view mode.”  (“The security content may be automatically displayed by the cell phone, a computer with an Internet connection,”  Howarter, Column 2, lines 40-42.)
Regarding Claim 18:  “The system of Claim 17, wherein the indication causes the remote computing device to open a mobile application that visually displays the first image.” (“The security content may be automatically displayed by the cell phone, a computer with an Internet connection,”  Howarter, Column 2, lines 40-42.)
Regarding Claim 19:  “The system of Claim 12, 
wherein the indication detected by the remote sensor automatically causes the camera to record the first image,”  (“The wireless camera may be constantly monitoring, or may monitor or record based on motion sensors, sounds, a doorbell, …”  Howarter, Column 2, lines 37-40 and Column 10, line 65 – Column 11, line 1.  Also note embodiments in Jezierski, Column 27.  See statement of motivation in Claim 1.)
“wherein the first image is stored on a server communicatively coupled to the electronic doorbell.”  (“security content activity detected from specified cameras, such as the back door camera 126, is to be sent in an email 
Regarding Claim 20:  “The system of Claim 12, wherein 
the electronic doorbell is configurable to attach to a building and (“Business security systems are often hardwired or may require installation during construction of the building. In many cases, security systems are not an easy add-on to a home.” Howarter, Column 1, lines 13-16 and Figs. 1 and 3.)
the electronic doorbell is configurable to at least one of be powered by a battery power source and be electrically coupled, via electrical wires, to a building power source whereby the electronic doorbell receives power from the building power source.”  (“The doorbell 308 may be hardwired to power and communications lines of the home 302.  Alternatively, the doorbell 308 may be a battery powered”  Howarter, Column 7, lines 38-41.)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 7738917 to Ryley (“Ryley”) as cited in the previous Office Actions.

Note that, for purposes of compact prosecution, multiple reasons for rejection may be provided for a claim or a part of the claim.  The rejection reasons are 
The referenced citations made in the rejections above are intended to exemplify areas in the prior art documents in which the examiner believed are the most relevant to the claimed subject matter. However, it is incumbent upon the applicant to analyze each prior art document in its entirety since other areas of the document may be relied upon at a later time to substantiate examiner's rationale of record. See W.L. Gore & associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984). However, "the prior art's mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed ...." In re Fulton, 391 F.3d 1195, 1201,73 USPQ2d 1141, 1146 (Fed. Cir. 2004).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKHAIL ITSKOVICH whose telephone number is (571)270-7940.  The examiner can normally be reached on Mon. - Thu. 9am - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on (571)272-7383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MIKHAIL ITSKOVICH/           Primary Examiner, Art Unit 2483